301 So. 2d 11 (1974)
George J. ABRAHAM, Appellant,
v.
STATE of Florida and State Department of Highway Safety and Motor Vehicles, Appellees.
No. 45006.
Supreme Court of Florida.
September 11, 1974.
*12 Edward R. Shohat of Bierman, Sonnett & Beiley, Miami, for appellant.
Edwin E. Strickland, Gen. Counsel, Dept. of Highway Safety and Motor Vehicles, Tallahassee, for appellees.
McCAIN, Judge.
This cause is before the Court on direct appeal from an order of the District Court of Appeal, Third District, 288 So. 2d 584, denying a petition for writ of certiorari. The effect of that order was to initially pass upon the validity of Florida Statutes, Sections 322.264 and 322.27(5). We have jurisdiction pursuant to Article V, Section 3(b)(1), Florida Constitution.
Appellant's driver's license was revoked for a period of five years upon appellee's finding that appellant was a habitual traffic offender. Abraham then filed his petition for writ of certiorari to the District Court. The District Court denied the petition, Per Curiam without opinion.
The appellant raises three points on appeal, all of which ostensibly allege the unconstitutionality of the aforementioned statutes.
This question has recently been before this Court in the case of Zarsky v. State of Florida, 300 So. 2d 261, Opinion filed June 19, 1974. In Zarsky, this Court affirmed the District Court's holding that the statutes were constitutional. Appellant herein restates the same assaults on the statutes' validity as was proffered in Zarsky.
We have accepted appellate jurisdiction in this cause in the hope of giving finality to this issue. It must be made clear that "[w]hen a thing ceases to be the subject of controversy, it ceases to be a subject of interest." Buchman v. State Board of Accountancy, Fla., 300 So. 2d 671, Opinion filed July 31, 1974.
We have reviewed the pertinent sections of the statutes challenged in appellant's three points on appeal in light of our earlier pronouncement and find no just cause to deviate from that holding.
Therefore the decision of the District Court of Appeal is affirmed.
It is so ordered.
ADKINS, C.J., and ROBERTS, DEKLE and OVERTON, JJ., concur.